          Case 2:21-cv-00212-RFB-NJK Document 24 Filed 07/30/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   ANGELA GIMMELLIE,
                                                          Case No. 2:21-cv-00212-RFB-NJK
 9             Plaintiff(s),
                                                                        Order
10   v.
11   SOMERPOINTE REALTY, LLC, et al.,
12             Defendant(s).
13         Pending before the Court is a stipulation indicating that this is an employment case that
14 should be assigned to the early neutral evaluation program. Docket No. 20. For good cause shown,
15 the stipulation is GRANTED and the Clerk’s Office is INSTRUCTED to assign this case to the
16 ENE program.1
17         IT IS SO ORDERED.
18         Dated: July 30, 2021
19                                                             ______________________________
                                                               Nancy J. Koppe
20                                                             United States Magistrate Judge
21
22
23
24
25
26         1
             There is a potential timing problem in that an ENE is supposed to take place within 90
   days of the first appearance of the Defendant. Local Rule 16-6(d). Defendant filed an answer in
27 this case 130 days ago. Docket No. 13. Ultimately, it will be in the discretion of the evaluating
   judge to determine whether this case actually proceeds to an ENE given that timing issue. Local
28 Rule 16-6(c) (the evaluating magistrate judge may exempt a case from the ENE program).

                                                   1
